Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols (US 2015/0294089).
As to claim 1, Nichols teaches an information processing apparatus comprising: circuitry configured to: identify a work target and work content of work, based on voice data sent from a terminal for inputting utterance about the work by a worker; update work implementation status information indicating work implementation status of the work stored in a memory based on the work target and work content of the work that are identified (abstract; Pars.7-9, 20); and
 control to display the work implementation status of the work based on the work implementation status information on a display terminal connected through a network (Figs.4-7; Pars.60-63, 82-86).
As to claim 2, Nichols teaches wherein the circuitry is configured to update, of work implementation status information corresponding to a plurality of work targets, the work implementation status information corresponding to the work target of the work that is identified (Figs.4-8).
	As to claim 3, Nichols teaches wherein the work implementation status information is information indicating whether the work has been performed for each of the plurality of work targets, and the circuitry is further configured to control to display on the display terminal whether the work has been performed for each of the plurality of work targets based on the work implementation status information (Figs.4-8; Pars.29-30). 
	As to claim 4, Nichols teaches wherein the circuitry is configured to identify the work target and work content of the work based on analysis result of the voice data and definition information that defines correspondence between the work target, the work content, and the analysis result (Pars.86-87).
	As to claim 5, Nichols teaches wherein the circuitry is further configured to: convert the voice data into text data including a plurality of keywords; identify a keyword for each of the work target and work content of the work, based on the plurality of keywords and definition information that defines correspondence between each of the work target and work content and each of the plurality of keywords; and update the work implementation status information based on the keyword corresponding to the work target and work content of the work that are identified (Pars,86, 89, 94-96).
	As to claim 6, Nichols teaches transmit the text data converted from the voice data as analysis result of the voice data to the terminal; identify the work target and work content of the work based on the analysis result of the voice data transmitted from each of a plurality of terminals respectively used by a plurality of workers, each terminal for inputting utterances about work by each of the plurality of workers; and transmit the text data to each terminal used by each worker (Fig.1).
	As to claims 8-10, Nichols teaches wherein the circuitry is further configured to: register a schedule of the work; and update the work implementation status information based on the work target and work content of the work that are identified and the schedule corresponding to the work target (Figs.4-8).
	Regarding claims 11-18, the corresponding system and method comprising the steps, are analogous to the claims addressed above therefore rejected as being anticipated by Nichols for the foregoing reasons.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 7 is allowable because Nichols doesn’t teach wherein the circuitry is further configured to: store the text data and the voice data in association in the memory; transmit the text data and identification information of storage destination of the voice data to each terminal used by each worker; and in response to a request for acquisition of the voice data based on the identification information from a particular terminal of the terminals, transmit to the particular terminal the voice data related to the identification information.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657